Per Curiam.
The question certified in this cause, namely, whether the trial court erred in denying defendant’s motion to quash the indictment therein on the ground that his wife was required by the state to give evidence against him before the grand jury, was decided adversely to defendant’s contention in *489the recent case of State v. Marshall, 140 Minn. 363, 168 N. W. 174, wherein the fact complained of was held not fatal to the indictment. That decision controls this case. The question certified herein is therefore answered in the negative and the cause remanded to the court below for such further proceedings as may properly come before it.